BROADDUS, P. J.
Respondent moves to affirm the judgment -in this case because of the insufficiency of the appellant’s abstract.
The abstract served on respondent recites that the' verdict was returned November 15, 1909, and the date of filing the motion for a new triai November 22, 1909; that appellant was granted until on or before the 3d day of the January terra, 1910, to file his bill of exceptions; and that it' was filed the 31st day of January.
*524The appellant it seems after his attention was called to the fact by respondent that his abstract was defective, undertook to correct it by interlineation without permission from this court and now asks to consider it as if made before the copy was served on respondent.
The appellant’s original abstract before he mutilated it by the said interlineations shows that the action of the court was right in overruling appellant’s motion for a new trial because it was not filed within four days from the rendition thereof; and as the purported bill of exceptions was not filed within the time allowed by the court, there is nothing before us for review except the record proper to which no exceptions are taken, it follows that the judgment should be affirmed. Sometimes in the furtherance of justice we allow amendments to be made to abstracts when permission is asked for that purpose, but we do not think this is an instance to call for the exercise of any liberality in that respect. It is too late for a party to ask the indulgence of the court after, he has without authority undertaken to correct the defects of his abstract by interlineation.
The cause is affirmed.
All concur.